Citation Nr: 1430767	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist condition.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for bilateral wrist and bilateral knee conditions, a neck condition, and a back condition.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 Travel Board hearing in Waco, Texas; and a copy of the transcript has been associated with the record.  The Veteran submitted additional medical evidence at the Travel Board hearing and waived initial RO review of the evidence.   See VA Form 21-4138, Statement in Support of Claim, dated April 17, 2014.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issues of service connection for a neck condition and back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed wrist disability.

2.  The Veteran experienced bilateral enlargement of the tibial tubercles of the knees in September 1976 during active service.

3.  The Veteran's current bilateral patella tendonitis is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

The Board finds that the VA has met its duty to notify.  In November 2009, the Veteran was provided notice regarding the information and evidence needed to substantiate his claims for service connection for bilateral wrist and bilateral knee conditions, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and effective dates.  In addition, the Veteran was provided a statement of the case in February 2011 and a supplemental statement of the case in July 2012.

The Board finds that all necessary assistance also has been provided to the Veteran.  The Veteran's service treatment records and private treatment records were obtained, and an adequate VA joints examination was provided in January 2010.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner noted the history of the Veteran's disabilities, to include statements made by the Veteran, and made relevant clinical findings and diagnoses.  As noted above, the Veteran also testified at a Travel Board hearing in April 2014.

The evidence of record provides sufficient information to adequately decide the claims for service connection for bilateral wrist and bilateral knee conditions.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, patella tendonitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Wrist Condition

The Veteran contends that he hurt his wrist in a motor vehicle accident in 1981 while serving in Germany.  He testified in April 2014 that his Battalion Commander sent him to a doctor after the accident, but that the doctor did not find anything wrong with the Veteran's wrist other than bruises.  The Veteran also reported that the vehicle maintenance work he performed on active duty required a significant amount of twisting of the wrists.

Service treatment records do not show any complaints of wrist symptoms, treatment of, or diagnosis of either wrist.  A March 1992 radiology report indicates the Veteran's left wrist was examined as part of an orthopedic follow-up examination; however, the record provides no abnormal findings.
The Veteran was provided a VA joints examination in January 2010, at which time he reported that he felt pain if he put pressure on his left wrist, and he felt pain with range of motion of his left wrist.  The Veteran denied any periods of flare-up and reported that his activities of daily living were unaffected.  Upon examination, the left wrist was tender over the dorsal medial aspect of the wrist with range of motion within normal limits with pain.  X-ray views of the left wrist showed no fracture or dislocation, no degenerative changes, and no erosions.  The VA examiner diagnosed left wrist arthralgia (joint pain).

The Veteran is competent to report wrist pain, and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay person, however, the Veteran is not competent to diagnosis a wrist disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a determination requires medical training and expertise the Veteran does not possess, and generally involves interpretation of radiographic images.  Therefore, the Board assigns no probative value to the Veteran's statements as they regard diagnosis of a current wrist disability.

The Board finds that the evidence of record, to include service treatment records and post-service treatment records, does not demonstrate any diagnosed condition manifested by wrist pain.  Further, pain, in the absence of an associated diagnosed disease pathology, is not a ratable entity or a "disability" for VA service connection purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  Accordingly, based on the evidence of record, the Board finds that the Veteran does not have a currently diagnosed wrist disability.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. at 225.  Therefore, without a current diagnosis, there may be no service connection for the claimed wrist condition.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 38 C.F.R. § 3.303 and the claim must be denied.  The preponderance of evidence being against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Condition

The Veteran contends that his current bilateral knee disability is due to active service.  Specifically, the Veteran testified in April 2014 that he had to squat to do maintenance work on vehicles during active service and at times his knees went numb.  The Veteran further testified that his knees now swell and lock up on him.

The Board finds that the Veteran experienced bilateral enlargement of the tibial tubercles of the knees in September 1976 during active service.  Service treatment records indicate that the Veteran reported bilateral, mild knee pain for the past 2-3 months.  The service department examiner found enlargement of the bilateral tibial tubercles, slight to moderate pain with extension and flexion with full range of motion, and no swelling of the infrapatellar ligament.  Service treatment notes reflect that the "remainder of the knee exam bilateral within normal limits."  X-rays taken at that time also revealed findings within normal limits.  While the Veteran experienced bilateral enlargement of the tibial tubercles of the knees in active service, he is still required to demonstrate a nexus between any currently diagnosed knee disability and the reported in-service events.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  The Board finds, based on the evidence of record, that while the Veteran had in-service knee symptoms; the Veteran has not provided credible evidence which establishes a relationship between the in-service knee symptoms and his current bilateral patella tendonitis.  

The Board finds that the absence of on-going complaints of or treatment for symptoms of the knees in the Veteran's service treatment records, particularly considering the complete nature of the record, weighs heavily against the credibility of the more recent statements made for compensation purposes.  The service treatment records contain only one entry in September 1976 regarding any complaints, treatment, or diagnosis of the knees.  And while the Veteran testified in April 2014 that he did not report his knee symptoms during active service because "the services unofficially frown on numerous trips to the medics for medical problems that a senior non-commissioned officer might have," his service treatment records contain multiple complaints for other issues throughout his periods of active service.  The Board finds it highly unlikely that the Veteran would seek medical treatment for the multiple issues noted in his service treatment records, but not seek treatment for his knees if he had experienced knee symptoms during service.  The Board finds that the absence of medical evidence of chronic symptomatology related to the knees in service is one factor that weighs against the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the Board finds that that the weight of the evidence demonstrates that the Veteran's bilateral patella tendonitis did not have its onset in service.

In January 2010, the Veteran was provided a VA joint examination, at which time he reported that while on active duty his knees gave out and that now when he kneeled his got "needles in his knees" and could not put pressure on them.  Upon examination, the VA examiner observed that the Veteran's gate was normal and bilateral knees were similar, and therefore, reported them as one.  The Veteran had 0 (zero) to 90 degrees of range of motion with extension to neutral with pain throughout.  There was tenderness over the patella tendon bilaterally with no effusion, no instability, and a negative Lachman's bilaterally.  X-rays revealed normal joint spaces and no evidence of osteoarthritis in either knee.  The VA examiner diagnosed bilateral patella tendonitis and opined that the current knee condition is less likely than not related to the single documented incident of bilateral tibial tubercle pain in service some 40 years ago.  The VA examiner further opined that the Veteran's current bilateral knee condition is more likely than not related to the effects of aging and deconditioning.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri, 4 Vet. App. at 470.  The Board finds that the VA opinion dated in January 2010 is probative in that it is based on an examination and interview of the Veteran, including review of the claims file and radiographic images, and contained a sound bases for finding that the bilateral patella tendonitis is not related to service based on the relevant evidence of record.  The Board finds that the January 2010 opinion was based on an accurate factual background consistent with the Board's own findings.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that the competent, credible, and probative evidence of record does not establish a nexus 

To the extent that the Veteran's statements attempt to establish a nexus between currently diagnosed bilateral patella tendonitis and his knee symptoms in service, there is no indication that the Veteran has the medical expertise to render such a diagnosis or opinion, thus, his statements have no probative value in this regard.  A lay person is not competent to provide medical evidence sufficient to establish causation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has, therefore, afforded no probative weight to the Veteran's lay statements with regard to the etiology of his claimed bilateral knee disability.  As such, the Board finds that based on the credible, competent, and probative evidence of record, that the Veteran's current bilateral patella tendonitis is not etiologically related to active service.

For these reasons, the Board finds that the weight of the evidence, lay and medical, is against the claim for service connection for a bilateral knee condition, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral wrist condition is denied.

Service connection for a bilateral knee condition is denied.

REMAND

A remand is required to ensure there is a complete record upon which to decide the issues of entitlement to service connection for a neck condition and a back condition.  The claims file does not include a medical opinion addressing whether the claimed neck and back conditions are related to service.

Here, private treatment records indicate the Veteran was diagnosed in October 2010 with degenerative disc disease of the neck and back, and x-ray images showed multilevel arthritic changes in the facet and uncovertebral joints.  VA treatment records show the Veteran was assessed in June 2011 as suffering from chronic lower back pain, lumbosacral degenerative disk disease, lumbosacral degenerative joint disease, and cervical degenerative disk disease.

The Veteran testified in April 2014 that his back and neck conditions are due to having had to march carrying 50 pounds on his back, and also from his active duty position as a vehicle mechanic, which required heavy lifting and twisting his body into small spaces.  The Veteran further reported that he has had back and neck pain on and off since service separation.

With respect to the factor of a nexus between service and the claimed neck and back conditions, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions concern the relationship, if any, between the claimed neck and back conditions diagnosed in October 2010 and active service, in particular the Veteran's lay statements regarding his duties as a vehicle mechanic and marching with 50 pounds on his back.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4).  The Board notes that the evidence of record, to include VA treatment records, does not provide etiology opinions addressing the questions of the relationships between the claimed neck and back conditions and active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding VA and private treatment records from June 2011 and associate them with the record.

2.  Refer the case for the appropriate VA examination(s) to determine the nature and etiology of any neck and/or back disability diagnosed.

Then, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not that any neck and/or back disability diagnosed, was incurred in or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements that he had to march with 50 pounds on his back and that his job as a vehicle mechanic required heavy lifting and twisting his body into small spaces.

3.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran with a Supplemental Statement of the Case, and give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


